t c memo united_states tax_court estate of george h wimmer deceased george w wimmer personal representative petitioner v commissioner of internal revenue respondent docket no filed date wallace becker and william j lindsay jr for petitioner j anthony hoefer for respondent memorandum opinion paris judge respondent determined a federal estate_tax deficiency of dollar_figure with respect to the estate of george h wimmer estate after concessions by the parties the issue for decision is whether gifts of limited_partnership interests made in and qualify for the federal gift_tax annual exclusion under sec_2503 the court holds that they do background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and attached exhibits are incorporated herein by this reference george h wimmer decedent resided in nebraska when he died on date george w wimmer decedent’s son and the personal representative of the estate resided in nebraska when the petition was filed on behalf of the estate in and decedent and his wife ilse wimmer together the wimmers each as trustee of the george h wimmer trust and the ilse wimmer trust respectively formed the george h wimmer family_partnership l p partnership as a limited_partnership under california law the george h wimmer family_partnership l p limited_partnership agreement partnership_agreement was executed on date the wimmers as trustees of their respective trusts were the initial general partners and limited partners 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the date of decedent’s death all rule references are to the tax_court rules_of_practice and procedure 2the certificate of limited_partnership however was not filed with the california secretary of state until date the partnership_agreement generally restricts transfer of partnership interests and limits the instances in which a transferee may become a substitute limited_partner the transfer of limited_partnership interests requires among other things the prior written consent of the general partners and in interest of the limited partners upon satisfaction of the transfer requirements the transferee will not become a substitute limited_partner unless the transferring limited_partner has given the transferee that right and the transferee accepts and assumes all terms and provisions of the partnership_agreement provides in the case of an assignee who is a trustee a complete copy of the applicable trust instrument authorizing the trustee to act as partner in a partnership executes such other documents as the general partners may reasonably require and is accepted as a substitute limited_partner by unanimous written consent of the general partners and the limited partners notwithstanding the transfer restrictions and limitations on partnership admission the partnership_agreement creates an exception for transfers to related parties the partnership_agreement allows the transfer of a partnership_interest by gift or as a result of a partner’s death without the prior written consent of the general partners if the transfer is to or for the benefit of an incumbent partner or any related_party moreover the partnership_agreement allows a transferee of a partnership_interest to be admitted to the partnership without the prior written consent of the general partners if the transferee is an existing partner or a related_party a related_party means a partner’s descendants and ancestors or an estate_or_trust the sole beneficiaries of which are one or more descendants or ancestors of a partner a qtip_trust under code sec_2056 or similar irrevocable_trust for a partner’s spouse provided that the remainder beneficiaries of the trust consist exclusively of the partner’s descendants or ancestors in date the partnership was reorganized under georgia law as george h wimmer partnership l p on date the partnership_agreement was restated in its entirety to substitute georgia statutory provisions for california provisions and to effect other nonsubstantive amendments the restated partnership_agreement retained the partnership restrictions on transfers_of_partnership_interests and the admission of transferees as limited partners however the restated partnership_agreement also preserved the exception from such restrictions for transfers to related parties pursuant to the transfer provisions discussed above gifts of limited_partnership interests were made to related parties on date date date date date and date the related parties were listed as limited partners in exhibit a of the partnership_agreement as follows george w wimmer william m wimmer decedent’s son the three adult children of ilse wimmer’s deceased sister and national bank of commerce trust and savings association as trustee for the beneficiaries of the george h and ilse wimmer grandchildren trust dated date grandchildren trust the parties stipulated that if the gifts qualify for the annual exclusion the taxable amounts of the gifts are dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the partnership’s primary purpose was to invest in property including stock bonds notes securities and other personal_property and real_estate on a profitable basis and to share profits losses benefits and risks with the partners the partners intended the partnership to increase family wealth control the division of family assets restrict nonfamily rights to acquire such family assets and by using the annual_gift_tax_exclusion transfer property to younger generations without fractionalizing family assets 3the beneficiaries of the grandchildren trust are the wimmers’ three minor grandsons and the three minor grandchildren of ilse wimmer’s deceased sister the grandchildren trust grants the beneficiaries the right to withdraw a specified amount of trust principal each year the parties stipulated that the withdrawal right meets the test prescribed in 397_f2d_82 9th cir aff’g tcmemo_1966_144 and therefore qualifies as a present_interest if the court finds that these limited_partnership interests qualify as present interests pursuant to the partnership_agreement partnership profits are allocated to the partners according to their proportional partnership interests all distributions of net cash flow4 are also shared among the partners in proportion to their partnership interests distributions must be made in cash pro_rata the partnership_agreement as amended provides that the primary source for distributions is distributable cash derived from partnership income when the partnership was formed its assets consisted of publicly traded and dividend-paying stock no additional funding of the partnership occurred and the partnership has never held any assets other than the publicly traded stock and dividends received therefrom in date the partnership received dividends from the stock and continued to receive dividends quarterly the partnership made distributions to the limited partners in and for payment of federal_income_tax beginning in date the partnership continuously distributed all dividends 4the partnership determines its net_cash_flow annually the net_cash_flow includes cash on hand after payment of then-due partnership debts prepayment of partnership debts and reserves held for reasonably necessary expenses and future investment 5in date the wimmers contributed first commerce bancshares class a and class b stock wells fargo bank acquired first commerce in date and as part of the acquisition first commerce stock was exchanged for wells fargo stock net of partnership expenses to the partners dividends were distributed when received and in proportion to partnership interests in addition to dividend distributions limited partners had access to capital_account withdrawals and used such withdrawals for among other things paying down their residential mortgages discussion the parties disagree as to whether the gifts of limited_partnership interests are present interests and thereby qualify for the annual_gift_tax_exclusion under sec_2503 the estate bears the burden of proving that the gifts qualify for the annual exclusion see rule a 118_tc_279 aff’d 335_f3d_664 7th cir the parties stipulated the values of the gifts and the extent to which the annual_gift_tax_exclusion if available applies sec_2001 imposes a tax on the transfer of a decedent’s taxable_estate the tax equals the excess of the tentative_tax on the sum of a decedent’s taxable_estate and adjusted_taxable_gifts over the amount of tax which would have been 6the parties stipulated that if the gifts of limited_partnership interests do not qualify for the annual_gift_tax_exclusion the full values of the gifts--which the parties also stipulated--would be included in decedent’s adjusted_taxable_gifts if however the gifts qualify for the annual exclusion only dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively would be included payable with respect to gifts made by the decedent after sec_2001 adjusted_taxable_gifts include the total amount of taxable_gifts within the meaning of sec_2503 made by the decedent after other than gifts which are includible in the gross_estate of the decedent id sec_2503 defines taxable_gifts as the total_amount_of_gifts made during the calendar_year less certain statutory deductions sec_2503 provides an inflation-adjusted annual exclusion of dollar_figure per donee for gifts other than gifts of future interests in property that is for present_interest gifts the term future_interest includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time sec_25_2503-3 gift_tax regs a present_interest however is an unrestricted right to immediate use possession or enjoyment of property or the income from property sec_25_2503-3 gift_tax regs the terms use possess or enjoy connote the right to substantial present economic benefit that is meaningful economic as opposed to paper 7the annual exclusion amount is subject_to a cost-of-living adjustment see sec_2503 revproc_2001_59 sec_3 2001_2_cb_623 because decedent transferred the limited_partnership interests before when the adjustment increased the limit to dollar_figure the annual exclusion amount is dollar_figure per donee for the gifts at issue here rights hackl v commissioner t c pincite discussing 324_us_18 therefore to qualify as a present_interest a gift must confer on the donee a substantial present economic benefit by reason of use possession or enjoyment of property or of income from the property id pincite here the property with which the court is concerned is an ownership_interest in an entity ie the limited_partnership interests a gift in the form of an outright transfer of an equity_interest in a business or property such as limited_partnership interests is not necessarily a present_interest gift see id pincite see also price v commissioner tcmemo_2010_2 rather the court must probe among other things whether the donees in fact received rights differing in any meaningful way from those that would have flowed from a traditional trust arrangement hackl v commissioner t c pincite when determining whether a gift is of a present_interest the court examines all facts and circumstances as they existed on the date of the gift see eg fondren v commissioner u s pincite thus on each date of gift the estate 8one such distinction is that the trust and not the trust_beneficiary incurs federal_income_tax liability on trust income see sec_1 whereas the recipient of a limited_partnership_interest gift is liable for the federal_income_tax on his share of partnership income even if no portion of his share is actually distributed to him see sec_702 sec_704 sec_1_702-1 income_tax regs must show from all the facts and circumstances that in receiving the limited_partnership interests the donees thereby obtained use possession or enjoyment of the limited_partnership interests or of income from those interests within the meaning of sec_2503 with respect to the limited_partnership interests themselves the primary source of the donees’ rights and restrictions to the use possession or enjoyment of the property is the partnership_agreement the donees’ rights however are limited for example although limited partners may transfer their partnership interests to other partners and related parties as described above all other transfers are restricted unless certain requirements are met therefore the donees did not receive unrestricted and noncontingent rights to immediate use possession or enjoyment of the limited_partnership interests themselves and instead the court will consider whether the donees received such rights in the income for the court to ascertain whether rights to income satisfy the criteria for a present_interest under sec_2503 the estate must prove on the basis of the surrounding circumstances that the partnership would generate income some portion of that income would flow steadily to the donees and that portion of income could be readily ascertained see 85_tc_713 see also hackl v commissioner t c pincite price v commissioner tcmemo_2010_2 in date before the partnership made gifts of limited_partnership interests the partnership held publicly traded and dividend-paying stock the partnership received its first quarterly dividend in date and continued to receive dividends for each quarter thereafter the partnership made gifts of limited_partnership interests on date date date date date and date therefore with respect to the first prong the estate has proven that on each date the partnership made a gift of a limited_partnership_interest the partnership expected to generate income with respect to the second prong the fiduciary relationship between the general partners and the trustee of the grandchildren trust shows that on the date of each gift some portion of partnership income was expected to flow steadily to the limited partners both the partnership_agreement and applicable state law impose fiduciary obligations on the general partners in describing the general partners’ powers the partnership_agreement as initially written and as restated provided that the general partners possess full and exclusive power to manage control administer and operate partnership business and affairs subject in all events to fiduciary duties to limited partners and the continuing duty to advance the partnership’s purposes and best interests under california law partners have fiduciary duties toward each other and because of such duties may not take advantage of or otherwise put adverse pressure on other partners when conducting partnership business see eg leff v gunter p 2d cal bt-i v equitable life assurance soc’y cal rptr 2d ct app citing cal corp code sec west repealed in georgia general partners owe fiduciary duties to limited partners including the duty to act in the utmost good_faith and with the finest loyalty which the limited partners are entitled to enforce see eg hendry v wells s e 2d n ga ct app according to the grandchildren trust documents the trust’s only asset was a limited_partnership_interest which given the transfer restrictions described above could not be liquidated or otherwise exchanged for cash notably the partnership’s sole asset was dividend-paying stock as a limited_partner and on 9the partnership’s only business was investing in marketable_securities ie the dividend-paying stock this investment when combined with partnership purposes to increase partners’ net_worth and transfer wealth using the annual_gift_tax_exclusion suggests that the partnership was created with the intent to make periodic distributions to the limited partners indeed the limited partners not only received annual distributions but also had access to capital_account withdrawals to pay down residential mortgages among other reasons intent notwithstanding the expectation that some portion of partnership income would flow steadily to the continued behalf of the grandchildren trust the trustee was allocated its proportionate share of the dividends_paid each year because the grandchildren trust had no other source_of_income distributions of partnership income to the trustee were necessary to satisfy the grandchildren trust’s annual federal_income_tax liabilities the court holds that the necessity of a partnership_distribution in these circumstances comes within the purview of the fiduciary duties imposed on the general partners therefore the general partners were obligated to distribute a portion of partnership income each year to the trustee the partnership_agreement provided that after allocating partnership net profits and losses and every item_of_income gain loss deduction and credit proportionately among the partners in accordance with their respective percentage interests consistent with sec_704 distributions of net_cash_flow shall be made to the partners in proportion to their respective percentage interests because distributions must be pro_rata any distribution to the trustee triggered proportionate distributions to the other partners the estate has thus proven that on the date of each gift some portion of partnership income was expected to flow continued limited partners is supported by the general partners’ fiduciary duties owed to the trustee of the grandchildren trust as discussed infra steadily to the limited partners indeed the record shows that the partnership made distributions pro_rata from dividends_paid each year at issuedollar_figure finally the court holds that with respect to the third prong the portion of income flowing to the limited partners could be readily ascertained the partnership held publicly traded dividend-paying stock and was thus expected to earn dividend income each year at issue because the stock was publicly traded the limited partners could estimate their allocation of quarterly dividends on the basis of the stock’s dividend history and their percentage ownership in the partnership on the basis of these specific facts and circumstances the court finds that the limited partners received a substantial present economic benefit sufficient to render the gifts of limited_partnership interests present_interest gifts on the date of each gift accordingly the gifts qualify for the annual_gift_tax_exclusion under sec_2503 10the court notes that unlike the taxpayers in hackl and price decedent in his fiduciary capacity as general_partner of the partnership made distributions each year at issue and was required to do so see 118_tc_279 aff’d 335_f3d_664 7th cir price v commissioner tcmemo_2010_2 the court has considered the parties’ arguments and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered under rule
